Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 20, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a printer’s helper for the employer. The employer hired someone to replace claimant when claimant failed to return to work after a two-week leave of absence. The Board denied claimant’s application for unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. The employer’s operations manager stated that claimant was given a two-week leave of absence to go to his home country, but failed to return to his job or contact his employer after the two weeks had elapsed. Claimant stated that he was in Guatemala for three weeks and that when he returned, his position had been filled. He acknowledged that his employer advised him before he left that his job could not be held for more than two weeks. Since claimant clearly failed to return to work after an authorized leave of absence, substantial evidence supports the Board’s finding that he voluntarily left his employment without good cause (see, Matter of Lopez [Hartnett], 174 AD2d 923).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.